BRITT, Judge.
By its assignments of error, plaintiff contends the trial court erred (1) in entering summary judgment and (2) in failing to rule on plaintiff’s motion for sanctions based on defendants’ failure to respond to interrogatories. The assignments have merit.
On the question of summary judgment, we think the facts presented in the instant case are very similar to those presented in Raftery v. Vick Construction Company, et al. (No. 7511SC932, heard in this court on 11 March 1976, opinion filed 19 May 1976), and that the same principles of law apply. In Raftery this court concluded that it was bound by the decision of our Supreme Court in Causey v. Railway Company, 166 N.C. 5, 87 S.E. 917 (1914), holding that the cause of action accrued at the death of the intestate. While the Causey decision has been criticized, we hold that it is binding on us, therefore, we reverse the order granting appellees’ motion for summary judgment. See also Arrowood v. General Motors, Corp., No. 74-2148 (4th Cir., 3 March 1976).
With respect to plaintiff’s motion for sanctions, this motion is still before the trial court and subject to its consideration.
For the reasons stated, the order appealed from is reversed and this cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.
Judges Vaughn and Arnold concur.